                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

                                                 )
 TIMOTHY WOODS & KIMBERLY                        )
 GIBSON, on behalf of themselves and all         )
 others similarly situated,                      )
                            Plaintiffs,          )
         v.                                      )
                                                      Case No. 4:14-cv-583-SRB
 CAREMARK PHC, LLC, d/b/a/ CVS                   )
 CAREMARK CORPORATION,                           )
 CAREMARK, LLC, AND CVS                          )
 PHARMACY, INC.,                                 )
                                                 )
                               Defendants.       )

                                             ORDER

       Before the Court is the Report and Recommendation (Doc. #273) issued by Magistrate

Judge John T. Maughmer recommending that the Court grant Plaintiffs’ Unopposed Motion for
Final Settlement Approval (Doc. #271). The parties having waived the 14-day objection period

allowed by 28 U.S.C. § 636(b)(1) and after an independent, de novo review of the record, the

Court ADOPTS Judge Maughmer’s Report and Recommendation (Doc. #273), which shall be
attached hereto and made part of this Order, and GRANTS Plaintiffs’ Unopposed Motion for

Final Settlement Approval (Doc. #271).
    In accordance with Judge Maughmer’s recommendation and after an independent, de novo

review of the record and due deliberation, this Court hereby ORDERS:


    1. This Order (“Approval Order”) will be binding on the Settlement Class as defined in the
        Settlement.

    2. The Settlement was negotiated at arm’s length after lengthy litigation and is fair,
        reasonable, and adequate; is in the best interests of the Settlement Class; provides

        adequate relief to the Settlement Class; treats class members equitably; and should be,

        and hereby is, approved, especially in light of the benefits to the class accruing from the
        discovery, investigation, and litigation conducted by Class Counsel prior to the proposed

                                                1

        Case 4:14-cv-00583-SRB Document 275 Filed 11/08/19 Page 1 of 3
   Settlement, and the complexity, expense, risks, and probable protracted duration of further

   litigation.
3. The Notices of Settlement sent to Class Members via First Class Mail and electronic mail

   adequately informed the Class of the terms of the Settlement Agreement, the process
   available to them to obtain monetary relief, their right to request exclusion from the

   Settlement and pursue their own remedies, and their opportunity to file written objections

   and appear and be heard at the Final Approval Hearing. The Notice of Settlement and
   Class Notice and Claim Form also adequately informed Opt-in Plaintiffs and Class

   Members of additional resources available to obtain further information, including the
   telephone number of Class Counsel and the Settlement Administrator. The Court finds

   that the Notice of Settlement and Class Notice and Claim Form satisfied the requirements

   of Rules 23(c)(2)(B) and 23(e)(1).
4. Defendant shall issue payment, via the Settlement Administrator, to all Settling Plaintiffs

   in accordance with the Settlement Agreement.
5. All members of the Settlement Class shall conclusively be deemed for all purposes to be

   permanently barred from commencing, prosecuting, or otherwise maintaining in any court
   or forum any action against Defendants for any Released Claims consistent with the terms

   of the Settlement Agreement.

6. Plaintiff’s request for service payments to Named Plaintiffs, who have adequately
   represented the Class, and other individuals as set forth in the Settlement is hereby

   approved, and Defendants shall issue such payments, via the Settlement Administrator,
   in accordance with the Settlement Agreement.
7. Class Counsel has adequately represented the Class. Their application for an award of

   attorneys’ fees and reimbursement of costs as set forth in the Motion for Final Settlement
   Approval is hereby approved, and Defendants shall issue such payment in accordance

   with the Settlement Agreement.
8. The Settlement Administrator shall be paid in accordance with the Settlement Agreement.

                                           2

    Case 4:14-cv-00583-SRB Document 275 Filed 11/08/19 Page 2 of 3
    9. No objectors appeared at the final approval hearing or filed a formal objection. One Class

       Member, Clarissa Singson, wrote a letter to Plaintiffs’ Counsel which was characterized

       as an objection, but she did not file an objection or appear at the hearing. Because she did

       not file an objection or appear at the hearing, her letter is deemed to not be an objection.

       Nonetheless, even if the objection were deemed a formal objection, it is overruled on its

       merits.

    10. This litigation is hereby DISMISSED with prejudice with respect to participating class

       members without costs to any party, except to the extent otherwise expressly provided in
       the Settlement Agreement and as otherwise ordered herein.


      IT IS SO ORDERED.



                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: November 8, 2019




                                               3

       Case 4:14-cv-00583-SRB Document 275 Filed 11/08/19 Page 3 of 3
